[Cite as State v. Coffman, 2022-Ohio-2431.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    OTTAWA COUNTY

State of Ohio                                            Court of Appeals No. OT-21-011

        Appellee                                         Trial Court No. CRB 1900493

v.

Todd M. Coffman                                          DECISION AND JUDGMENT

        Appellant                                        Decided: July 15, 2022

                                                   *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Alec W. Vogelpohl, Assistant Prosecuting Attorney, for appellee.

        Edwin M. Bibler, for appellant.

                                                   *****
        ZMUDA, J.

                                              I.   Introduction

        {¶ 1} Appellant, Todd Coffman, appeals the judgment of the Ottawa County

Municipal Court, sentencing him to 180 days in jail, 150 days of which were suspended,

after a jury found him guilty of misdemeanor assault. Finding no error in the proceedings

below, we affirm.
                        A.     Facts and Procedural Background

       {¶ 2} On June 10, 2019, a complaint was filed with the trial court, charging

appellant with one count of assault in violation of R.C. 2903.13, a misdemeanor of the

first degree. The assault charge stemmed from an incident that occurred two days earlier,

in which appellant was involved in an altercation with Kevin Gladden, whom he

allegedly pushed to the ground. On June 11, 2019, appellant appeared before the trial

court for arraignment and entered a plea of not guilty.

       {¶ 3} The matter proceeded through pretrial discovery and motion practice,

culminating in a jury trial on February 4, 2021. For its part, the state called three

witnesses at trial. Appellant testified on his own behalf and called two additional

witnesses during his case-in-chief.

       {¶ 4} For its first witness, the state called Gladden. According to Gladden, he was

fishing with his grandson, Brendon Krause, at the end of the Knecht’s Beach and Marina

pier located in Salem Township on June 8, 2019. It was a windy day with little boat

traffic coming into or out of the marina. At mid-morning, a pair of jet-skis operated by

appellant’s sons entered the marina, passing through the area where Gladden was fishing

and out to the lake. Gladden and Krause noticed the jet-skiers, which prompted Gladden

to tell Kraus that the two would need to pull in their fishing lines when the jet-skiers

returned to avoid getting them caught up in the jet-skis.

       {¶ 5} Later in the day, the jet-skiers returned to the marina. Upon noticing this,

Gladden attempted to reel in his fishing line, but he was unable to do so in time to avoid



       2.
the jet-skis. Gladden testified that the jet-skiers “were already in, you know, into the

marina by the time I got to my reel.”

        {¶ 6} As the jet-skiers passed by the location of his line, Gladden noticed his

fishing pole start to bend over into the marina, indicating that the line was caught on the

jet-skis. Gladden then yelled for the jet-skiers to stop so that he could free his line. By

the time the jet-skiers responded, all of the fishing line was pulled out of the reel.

Consequently, Gladden began to walk back to his trailer to retrieve a replacement fishing

pole.

        {¶ 7} On his way to the trailer, Gladden was confronted by appellant. Gladden

testified that appellant approached him in a yellow golf cart, stopped two feet from him,

exited the cart, and “came face-to-face” with him. Appellant was accompanied on the

golf cart by his wife, Charity. Appellant then began to scream at Gladden “at the top of

his lungs with * * * a red face and he [said]: ‘I told you I’ll handle it.’”

        {¶ 8} In response to appellant’s aggressive posture, Gladden tried to explain to

appellant that he was merely trying to get his fishing line back when he yelled out to

appellant’s sons to stop. During the confrontation, Gladden lifted his rod to show it to

appellant, and stated “all [the jet-skiers] had to do is wait till I reeled it in.” Appellant

responded by telling Gladden not to invade his personal space. Appellant “took a step

forward and he blasted [Gladden] with both hands in the chest.” Appellant used such

force in shoving Gladden that his feet lifted off the ground and he fell onto his back. As

he fell, Gladden’s back and elbows scraped the stone surface below. According to



        3.
Gladden, he hit his head when he fell, but the only visible markers of injury were on his

back and elbows.

       {¶ 9} After Gladden fell to the ground, appellant stood over him with clenched

fists. Gladden threatened to call the sheriff, and appellant responded by stating: “Go

ahead. I’m a deputy sheriff myself.” The confrontation ended shortly thereafter, and

Gladden called the police to report the matter. Sergeant Brandon Amory of the Ottawa

County Sheriff’s Office responded to the scene and investigated the matter. While there,

Amory took photographs of Gladden, which depict scrape marks on Gladden’s elbows,

redness on his chest, and skid marks on the back of his shirt. These photographs were

admitted into evidence at trial.

       {¶ 10} Following Gladden’s testimony, the state called Kraus as its second

witness. In general, Klaus reiterated Gladden’s version of the events that transpired on

June 8, 2019. Specifically, Klaus confirmed that appellant’s sons departed the marina on

their jet-skis, returned shortly thereafter, and abruptly entered the marina, snagging

Gladden’s fishing line and pulling the fishing pole out of Gladden’s hands in the process.

According to Klaus, Gladden yelled at the jet-skiers to get their attention. Klaus recalled

that “expletives were shared,” but he could not remember precisely what was said.

       {¶ 11} In a departure from Gladden’s testimony, Klaus stated that, when Gladden

left the area where he was fishing, he headed toward appellant’s sons to “meet [them] to

tell [them] to slow down.” On redirect examination, Klaus acknowledged that Gladden’s

trailer was in the same direction as appellant’s sons. Further, Klaus admitted that he was



       4.
assuming that Gladden was going to talk to the sons, and Gladden never expressly told

him that he was going to do so.

       {¶ 12} After Gladden departed the fishing area, Klaus began to pack up his fishing

equipment. He did not witness the altercation between Gladden and appellant that

ultimately occurred.

       {¶ 13} For its third and final witness, the state called sergeant Amory. On June 8,

2019, Amory was dispatched to the scene of the altercation involving appellant and

Gladden. Upon arrival, Amory spoke with several individuals including, among others,

Gladden, appellant, and Charity, and appellant’s children. Bodycam footage of these

conversations was entered into evidence and played for the jury at trial.

       {¶ 14} During Amory’s conversation with Gladden, Gladden recounted the events

that led up to the confrontation with appellant and appellant’s shoving him to the ground.

Gladden proceeded to show Amory the injuries he sustained from the incident, including

those to his elbows, back, and chest. Amory confirmed that he took the photographs of

these injuries that were previously admitted into evidence. As he explained the injuries

depicted in the photographs, Amory noted that the stain on the back of Gladden’s shirt “is

running basically up and down or vertical on his shirt.” Amory testified that, in his

experience, such markings were consistent with “somebody being pushed down.”

       {¶ 15} After speaking with Gladden, Amory ascertained appellant’s whereabouts

and proceeded to question appellant, who admitted to confronting Gladden upon hearing

Gladden yelling at his children. Contrary to Gladden’s recitation of the facts, appellant



       5.
told Amory that he did not shove Gladden, but that “he put his hands up and Mr. Gladden

ran into his hands.”

         {¶ 16} Moments later, Amory spoke with Charity and appellant’s children about

the events that transpired prior to the physical altercation between appellant and Gladden.

According to Charity, the altercation took place only after Gladden entered appellant’s

“personal space.”

         {¶ 17} In light of his observation of the injuries Gladden sustained from the

altercation with appellant, namely the “marks on his arms, the mark on his back,” Amory

decided to arrest appellant and charge him with assault.

         {¶ 18} At the conclusion of Amory’s testimony, the state rested. Appellant then

made a motion for acquittal under Crim.R. 29, arguing that the state’s evidence

demonstrated that Gladden, not appellant, was the aggressor. The trial court summarily

denied appellant’s Crim.R. 29 motion, and the matter proceeded to appellant’s case-in-

chief.

         {¶ 19} As his first witness, appellant called his son, Jaden Coffman, to the stand.

Jaden testified that he and his younger brother, Gunner, took two jet-skis out to the lake

through the channel at Knecht’s Beach five minutes prior to the incident at issue here.

Upon return, Jaden and Gunner took their jet-skis through the channel, entering at a speed

of “25 to 30 miles an hour.” Jaden noticed that his person and his jet-ski became

entangled in fishing line as he passed through the channel. According to Jaden, Gladden

became angry that Jaden caught his fishing line and “started yelling immediately as soon



         6.
as [he] caught [Gladden’s] line.” In particular, Jaden testified that Gladden called him a

“dumbass, a mother fucker, and stupid.” Meanwhile, Jaden was yelling back at Gladden

and calling Gladden a “stupid old fuck.”

       {¶ 20} Thereafter, Jaden proceeded through the channel and into the docking area

where he was planning to pull the jet-skis from the water. Jaden acknowledged that he

did not witness the altercation between appellant and Gladden that eventually occurred.

       {¶ 21} Following Jaden’s testimony, appellant called Charity to the stand. Charity

testified that she witnessed the altercation between appellant and Gladden. Prior to the

altercation, as Jaden and Gunner were parking their jet-skis, Charity drove her golf cart

down to the docking area. When she arrived, appellant instructed her to “scoot over, we

need to go deal with something.” Charity slid over to the passenger seat and appellant

drove the golf cart to Gladden’s location.

       {¶ 22} Contrary to Gladden’s testimony, Charity stated that appellant stopped his

golf cart 16 feet from Gladden, and thus did not impede Gladden’s ability to continue

walking. Charity continued: “We stopped, [Gladden] continued moving in our direction.

* * * When he was moving in our direction, it was a very fast-paced, arm movement

motion like this with a fishing pole in his hand.” According to Charity, Gladden began

talking to appellant about his fishing pole as he is walking in appellant’s direction.

Appellant then instructed Gladden to “Stop, don’t walk up on me.” At this point, Charity

saw Gladden briskly walk into appellant, who had his hands up at the time. During the




       7.
collision, Gladden fell to the ground. Charity insisted that appellant did not extend his

arms to shove Gladden.

       {¶ 23} After Charity finished testifying, appellant took the stand as the final

witness at trial. Regarding the incident that occurred on June 8, 2019, appellant testified

that he was standing at the boat ramp awaiting the return of his sons on their jet-skis

when he heard “yelling and screaming and cussing” coming from the entranceway into

the marina. Appellant looked in the direction of the disturbance and noticed Jaden

standing on his jet-ski, arms flailing in the air. Eventually, Jaden freed himself and

continued into the marina toward the boat ramp. Meanwhile, appellant heard Gladden

call out to Jaden: “You little mother fucker. You come back here and I’ll show you.”

       {¶ 24} In response to the foregoing, appellant decided to confront Gladden as

Gladden was walking in the direction of the boat ramp. Consequently, appellant told

Charity to slide to the passenger seat of their golf cart, and proceeded to drive the golf

cart up to Gladden.

       {¶ 25} According to appellant, he stopped the golf cart “10 to 15 feet” from

Gladden, who continued walking toward him “flailing a fishing pole like a samurai

sword.” Appellant attempted to speak with Gladden, but Gladden refused. Appellant

testified that Gladden then walked around the back of the golf cart in appellant’s

direction. Appellant put up his hands to stop Gladden’s advance and Gladden hit

appellant’s hands and fell to the ground. Appellant testified that he did not shove

Gladden, and he surmised that Gladden would have collided with him had he not stopped



       8.
Gladden. According to appellant, he was concerned that Gladden might head-butt him,

knee him, kick him, or hit him with the fishing pole. Appellant described Gladden’s

demeanor as he approached him as “highly irate, pissed off, and * * * as he [came] to the

rear of the golf cart, it was like two forceful steps straight at me.”

       {¶ 26} At the conclusion of his testimony, appellant rested. Thereafter, the matter

proceeded to a discussion about jury instructions outside the presence of the jury. During

the discussion, the issue of self-defense was raised. The state argued that an instruction

on self-defense and defense of others was not merited in light of appellant’s testimony

that he approached Gladden and thus created the situation that culminated in Gladden

falling to the ground. In response, appellant’s defense counsel conceded that an

instruction for defense of others was not merited, but insisted that a self-defense

instruction was appropriate because appellant put his hands up to defend himself from

Gladden’s advance. According to defense counsel, the fact that appellant drove up to

Gladden was irrelevant as the confrontation began when Jaden became entangled in

Gladden’s fishing line, prior to appellant’s arrival.

       {¶ 27} Upon consideration of the parties’ arguments, the trial court agreed with

appellant that an instruction on self-defense was appropriate in light of the evidence

presented at trial. However, the trial court determined that an instruction for defense of

others was not supported by the evidence in light of the distance between Gladden and

appellant’s sons at the time of the altercation, and thus refused to instruct the jury on that




       9.
issue. At that point, the jury was called back into the courtroom and instructed as to the

law. Specifically, the trial court instructed the jury on self-defense as follows:

              Now, testimony has been admitted in this case from which you may

       find that the Defendant acted in self-defense. The Defendant is allowed to

       use non-deadly force in self-defense. The State must prove beyond a

       reasonable doubt that the Defendant did not use deadly force in self-

       defense. To prove that the Defendant did not use non-deadly force in self-

       defense, the State must prove beyond a reasonable doubt at least one of the

       following. That the Defendant was at fault in creating the situation giving

       rise to the event, or the Defendant did not have reasonable grounds to

       believe that he was in imminent or immediate danger of bodily harm, or 3;

       that the Defendant did not have an honest belief, even if mistaken, that he

       was in imminent or immediate danger of bodily harm.

       {¶ 28} The trial court then detailed the individual elements of self-defense,

describing the terms “non-deadly force,” “reasonable grounds,” “honest belief,” and

“substantial risk.” Ultimately, the court instructed the jury: “If you find that the State

proved beyond a reasonable doubt all of the essential elements of the crime of assault,

and that the State proved beyond a reasonable doubt that the Defendant did not act in

self-defense, you must find the Defendant guilty according to your findings.”

       {¶ 29} Following jury instructions, the parties provided their closing statements

and the jury retired for deliberations. Ultimately, the jury found appellant guilty of the



       10.
sole charge of assault. The trial court then ordered the preparation of a presentence

investigation report and continued the matter for sentencing.

       {¶ 30} At sentencing, the trial court ordered appellant to serve 180 days in jail,

150 days of which were suspended, imposed a fine of $250 plus court costs, and placed

appellant on probation for a period of two years. Appellant’s timely notice of appeal

followed.

                                B.    Assignments of Error

       {¶ 31} On appeal, appellant assigns the following errors for our review:

              Assignment of Error No. 1: The trial court erred by failing to grant a

       judgment of acquittal, pursuant to Crim.R. 29(a), on the charge, and

       thereafter entering a judgment of conviction of that offense as the charge

       was not supported by sufficient evidence.

              Assignment of Error No. 2: The jury verdict was against the

       manifest weight of the evidence presented at trial.

              Assignment of Error No. 3: The trial court erred by not submitting

       self-defense on the verdict form to the jury and by not providing more

       instruction on self-defense.

              Assignment of Error No. 4: Appellant received ineffective assistance

       of counsel in violation of his rights under the Sixth and Fourteenth

       Amendments to the United States Constitution and Article I, Section 10 of

       the Ohio Constitution.



       11.
              Assignment of Error No. 5: The sentence ordered by the trial court

       was contrary to the principles and purposes of misdemeanor sentencing

       pursuant to R.C. 2929.21 and 2929.22 and not supported by the record.

                                       II.    Analysis

                            A.     Sufficiency of the Evidence

       {¶ 32} In his first assignment of error, appellant argues that his conviction for

assault was not supported by sufficient evidence.

       {¶ 33} In reviewing a record for sufficiency, “[t]he relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus. The inferences reasonably drawn from the state’s evidence, like the evidence

itself, are to be viewed in a light most favorable to the state. State v. Filiaggi, 86 Ohio

St.3d 230, 247, 714 N.E.2d 867 (1999).

       {¶ 34} Here, appellant was convicted of assault in violation of R.C. 2903.13(A),

which provides: “No person shall knowingly cause or attempt to cause physical harm to

another or to another’s unborn.”

       {¶ 35} Under R.C. 2901.01(A)(3), “physical harm” means “any injury, illness, or

other physiological impairment, regardless of its gravity or duration.” See also State v.

Sepeda, 6th Dist. Lucas No. L-21-1123, 2022-Ohio-1889, ¶ 39 fn. 2 (“Simple assault

under R.C. 2903.13(A) also merely requires proof of physical harm, rather than serious



       12.
physical harm.”). “A victim’s testimony is all that is needed to ‘sustain a conviction for

assault in violation of R.C. 2903.13(A) if the victim’s testimony proves all the elements

of the offense.’” State v. Lewis, 2020-Ohio-3762, 156 N.E.3d 281, ¶ 20 (12th Dist.),

quoting State v. Lunsford, 12th Dist. Butler No. CA2019-07-116, 2020-Ohio-965, ¶ 13.

       {¶ 36} In the present case, Gladden testified that he was confronted by appellant

while he was headed toward his trailer following the fishing line incident involving

appellant’s sons. According to Gladden, appellant had an aggressive posture and began

screaming. After Gladden tried to show his fishing rod to appellant, appellant took a step

toward Gladden and pushed him in the chest with both hands, causing Gladden to fall to

the ground with such force that his back and elbows were scraped by the gravel surface,

as confirmed by photographs taken by sergeant Amory and introduced into evidence by

the state at trial. Further, Gladden testified that he hit his head when he fell to the ground

after appellant shoved him.

       {¶ 37} Viewing the foregoing testimony from Gladden in a light most favorable to

the prosecution, we find that the state introduced sufficient evidence to establish that

appellant knowingly caused physical harm to Gladden, and thus the jury could have

found the essential elements of assault under R.C. 2903.13(A) proven beyond a

reasonable doubt.

       {¶ 38} Appellant, in his brief, does not dispute this conclusion. However,

appellant insists that the state’s evidence was insufficient to establish that he did not act




       13.
in self-defense given the fact that he “maintained that he acted in self-defense in raising

his arms up as [Gladden] came towards him.”

       {¶ 39} Under R.C. 2901.05(B)(1),

       A person is allowed to act in self-defense, defense of another, or defense of

       that person’s residence. If, at the trial of a person who is accused of an

       offense that involved the person’s use of force against another, there is

       evidence presented that tends to support that the accused person used the

       force in self-defense, defense of another, or defense of that person’s

       residence, the prosecution must prove beyond a reasonable doubt that the

       accused person did not use the force in self-defense, defense of another, or

       defense of that person’s residence, as the case may be.

       {¶ 40} In order to use non-deadly force in self-defense, a defendant (1) must not

be at fault in creating the situation that gave rise to the altercation and (2) must also have

“reasonable grounds to believe and an honest belief, even though mistaken, that he is in

imminent danger of bodily harm and his only means to protect himself from such danger

is by the use of force not likely to cause death or great bodily harm.” State v. Smith, 6th

Dist. Wood No. WD-19-070, 2020-Ohio-5119, ¶ 34, citing State v. Owens, 6th Dist.

Lucas No. L-18-1056, 2019-Ohio-311, ¶ 9.

       {¶ 41} As with the elements of assault, the testimony provided by Gladden in this

case was sufficient to meet the state’s burden on the issue of self-defense. According to

Gladden, appellant initiated the altercation that resulted in appellant shoving Gladden to



       14.
the ground. Further, Gladden insisted that appellant shoved him without any prior

provocation or threats from Gladden. We find that this evidence, when viewed in a light

most favorable to the prosecution, establishes that any rational trier of fact could have

found the elements of assault and that appellant did not use force in self-defense.

Therefore, the state met its burden under R.C. 2903.13(A) and 2901.05(B)(1).

       {¶ 42} Accordingly, appellant's first assignment of error is not well-taken.

                         B.     Manifest Weight of the Evidence

       {¶ 43} In his second assignment of error, appellant contends that his assault

conviction was against the manifest weight of the evidence.

       {¶ 44} When reviewing a manifest weight claim, we sit as a “thirteenth juror.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). That is, we review

the entire record, weigh the evidence and all reasonable inferences, and consider the

credibility of witnesses. Id. Our role is to determine “whether in resolving conflicts in

the evidence, the [trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.” Id.

We reverse a conviction on manifest weight grounds for only the most “exceptional case

in which the evidence weighs heavily against the conviction.” Id. at 387.

       {¶ 45} Under this assignment of error, appellant reiterates the same arguments he

raised in his first assignment of error with respect to self-defense, and complains that

“[t]he jury must have completely discounted the testimony that the Appellant was not the




       15.
initial aggressor and only responded with non-deadly force because he genuinely

believed his life was put in danger by the victim.”

       {¶ 46} In essence, appellant’s argument boils down to an acknowledgement that

this case involves two competing versions of the altercation that transpired at Knecht’s

Beach on June 8, 2019. According to Gladden, appellant aggressively, and without

provocation, shoved him to the ground because appellant was angry about Gladden’s

interaction with appellant’s sons. By contrast, appellant and Charity testified that

Gladden was not shoved to the ground. Rather, Gladden fell to the ground after colliding

with appellant while appellant’s hands were in the air. Appellant insisted that he lifted

his arms only to defend himself against Gladden, who was “highly irate,” armed with a

fishing pole, and briskly advancing in appellant’s direction.

       {¶ 47} In light of the foregoing competing evidence, the jury’s verdict is the

product of its determination as to the credibility of the witnesses. While we are permitted

to assess the credibility of the witnesses in a manifest weight review, we do so only to

determine whether the jury clearly lost its way. It remains true that, even in a manifest

weight review, the jury is in a better position to evaluate witness credibility than we are,

particularly because we have only a cold record from which to draw inferences regarding

credibility. See Tabak v. Goodman, 7th Dist. Mahoning No. 21 MA 0042, 2022-Ohio-

1123, ¶ 20 (“Because the testimony presents a he-said-she-said situation, the trial court

was in the best position to judge credibility and determine whether to believe Appellant

or Appellee.”).



       16.
       {¶ 48} Given the record before us, we cannot say that the jury clearly lost its way

or created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered. This is especially true in light of the extent of Gladden’s injuries,

which included scrapes to his elbows and skid marks on the back of his shirt. Although

such marks could perhaps stem from Gladden merely colliding with appellant and falling

to the ground, as appellant testified, they are more consistent with Gladden’s testimony

that appellant violently shoved him to the ground.

       {¶ 49} Accordingly, appellant’s second assignment of error is not well-taken.

                              C.     Self-Defense Instruction

       {¶ 50} In his third assignment of error, appellant argues that the trial court erred in

failing to provide a written copy of its self-defense instructions to the jury and failing to

include a provision on the jury verdict form for the jury to expressly indicate its findings

as to self-defense.

       {¶ 51} At the outset, we note that appellant did not object to the trial court’s

handling of jury instructions or the phrasing on the verdict form that was provided to the

jury. Therefore, appellant has forfeited all but plain error. State v. Ford, 158 Ohio St.3d

139, 2019-Ohio-4539, 140 N.E.3d 616, ¶ 350. Under Crim.R. 52(B), “plain errors or

defects affecting substantial rights may be noticed although they were not brought to the

attention of the court.” To establish plain error, appellant must show that “an error

occurred, that the error was plain, and that but for the error the outcome of the trial

clearly would have been otherwise.” Id. at ¶ 124, citing State v. Mammone, 139 Ohio



       17.
St.3d 467, 2014-Ohio-1942, 13 N.E.3d 1051, ¶ 69. We recognize plain error “with the

utmost caution, under exceptional circumstances and only to prevent a miscarriage of

justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

syllabus.

       {¶ 52} With the appropriate standard of review in mind, we turn to the substance

of appellant’s argument. When instructing the jury, the trial court should include “all

instructions which are relevant and necessary for the jury to weigh the evidence and

discharge its duty as the fact finder.” State v. Comen, 50 Ohio St.3d 206, 553 N.E.2d 640

(1990), paragraph two of the syllabus. “Further, the defendant is entitled to ‘complete

and accurate jury instructions on all the issues raised by the evidence.’” State v. White,

2013-Ohio-51, 988 N.E.2d 595, ¶ 97 (6th Dist.), quoting State v. Sneed, 63 Ohio St.3d 3,

9, 584 N.E.2d 1160 (1992).

       {¶ 53} Here, the trial court verbally addressed the jury and instructed them on the

law of self-defense at length. As noted above in our recitation of the facts, the trial court

explained that appellant was allowed to use non-deadly force in self-defense and that the

state had the burden to prove beyond a reasonable doubt that appellant did not use such

force in self-defense. The court went on to accurately, and precisely, articulate what the

state had to demonstrate in order to meet its burden on self-defense. The court then

provided the jury with definitions of key terms such as “non-deadly force,” “reasonable

grounds,” “honest belief,” and “substantial risk.” Finally, the court instructed the jury:

“If you find that the State proved beyond a reasonable doubt all of the essential elements



       18.
of the crime of assault, and that the State proved beyond a reasonable doubt that the

Defendant did not act in self-defense, you must find the Defendant guilty according to

your findings.” Thereafter, the jury was provided with an audio recording of the

instructions. During their deliberations, the jury requested the instructions in writing, but

the trial court denied the request and referred the jury to the audio recording.

       {¶ 54} On appeal, appellant does not argue that the trial court’s self-defense

instructions were anything but accurate and complete. Instead, he argues that the

instructions should have been provided in writing rather than in the form of an audio

recording, because the law of self-defense in Ohio is “complex.”

       {¶ 55} Notably, appellant cites no authority for the proposition that a trial court

must provide the jury with a written copy of its instructions, and our research has found

no such authority. On the contrary, Crim.R. 30(A) expressly authorizes the trial court to

provide the jury with an audio recording of its instructions in place of written

instructions.

       {¶ 56} Concerning the provision of jury instructions to the jury, Crim.R. 30(A)

provides, in relevant part: “The court shall reduce its final instructions to writing or make

an audio, electronic, or other recording of those instructions, provide at least one written

copy or recording of those instructions to the jury for use during deliberations, and

preserve those instructions for the record.” (Emphasis added.) Thus, we find no error,




       19.
plain or otherwise, in the manner in which the trial court provided its instructions to the

jury below.1

       {¶ 57} Next, we turn to appellant’s contention that the trial court erred in failing to

include a line item on the verdict form for the jury to expressly indicate its finding as to

self-defense. This same argument was raised, and rejected, by the Eighth District in State

v. Jones, 8th Dist. Cuyahoga No. 108371, 2020-Ohio-3367.

       {¶ 58} In Jones, the defendant argued that “the trial court erred in failing to give the

jury a separate verdict form regarding his affirmative defense of self-defense.” Id. at ¶ 88.

The court in Jones began its analysis by noting that the trial court provided specific and

detailed instructions on self-defense to the jury. Based on its presumption that the jury

followed these instructions and the fact that the defendant’s defense counsel “repeatedly

argued both in opening and closing arguments that [the defendant] had acted in self-

defense,” the court found that a separate verdict form on the issue of self-defense was

unnecessary. Id. at ¶ 93. The court explained that “[e]ven without a separate verdict form

on the issue of self-defense, the jury was well aware that it was free to consider [the

defendant’s] claim of self-defense and to find him not guilty of the offenses to which the

defense applied on that basis, if they believed him.” Id.




1
 Appellant makes no mention of Crim.R. 30(A) in his merit brief. However, he
acknowledges in his reply brief that, under Crim.R. 30(A), “the trial court is allowed to
provide a recording of jury instructions.”


       20.
       {¶ 59} Relying upon several cases from other districts that rejected the notion that

a trial court is required to provide a provision for affirmative defenses on a jury verdict

form, the court rejected the defendant’s argument. Id. at ¶ 94, citing State v. McClain, 5th

Dist. Guernsey No. 10-CA-10, 2011-Ohio-1623, ¶ 40 (“We * * * find no law in the state

of Ohio requiring the jury verdict forms to provide a place for a jury to reject an affirmative

defense.”), State v. Hobbs, 5th Dist. Richland No. 2007-CA-0115, 2008-Ohio-4658, ¶ 18

(finding no error in the trial court's omission of affirmative defense of inability to pay on

verdict form, noting that “we have found nothing which requires or suggests that an

affirmative defense be set forth on the verdict form.”), State v. Reeds, 11th Dist. Lake No.

2007-L-120, 2008-Ohio-1781, ¶ 53 and 62 (while conceding that “it may be argued that

inclusion of a separate finding relating to self-defense would ensure clarity,” finding no

error where the verdict form did not contain a separate finding for self-defense), and State

v. Black, 5th Dist. Stark No. 2011 CA 00175, 2012-Ohio-2874, ¶ 42 (no plain error where

the trial court did not provide the jury with a separate verdict form for the defense of self-

defense).

       {¶ 60} Like the jury in Jones, the jury in this case was thoroughly instructed on the

issue of self-defense, as explained above. “A jury is presumed to follow the instructions *

* * given it by a trial judge.” State v. Garner, 74 Ohio St.3d 49, 59, 656 N.E.2d 623 (1995).

Moreover, appellant’s defense counsel argued that appellant acted in self-defense during

closing arguments and urged the jury to find appellant not guilty on that basis. Specifically,

counsel argued that appellant “should be totally exonerated and found not guilty of the



       21.
crime. Mr. Coffman has no duty to retreat. And those will be in your instructions. He

didn’t cause the situation. Every citizen in the State of Ohio has a right to put their hand

up and not – and stop a transgression onto them.” On this record, we find no error in the

trial court’s use of a verdict form without a specific provision addressing the issue of self-

defense.

       {¶ 61} Accordingly, appellant’s third assignment of error is not well-taken.

                         D.     Ineffective Assistance of Counsel

       {¶ 62} In his fourth assignment of error, appellant argues that his trial counsel

provided him with ineffective assistance at trial.

       {¶ 63} To demonstrate ineffective assistance of counsel, appellant must first show

that trial counsel’s representation “fell below an objective standard of reasonableness.”

Strickland v. Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). Because “effective assistance” may involve different approaches or strategies,

our scrutiny of trial counsel’s performance “must be highly deferential” with a “strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989), quoting

Strickland at 689. Should appellant demonstrate her trial counsel’s performance was

defective, appellant must also demonstrate that prejudice resulted. Bradley at paragraph

two of the syllabus.

       {¶ 64} Here, appellant contends that his trial counsel was ineffective for failing to

object to the trial court’s refusal to provide the jury with written instructions and a



       22.
“proper verdict form.” According to appellant, the failure of his counsel led to confusion

for the jury, as demonstrated by the jury’s request for written instructions.

       {¶ 65} Notably, appellant does not demonstrate, or even assert, how the outcome

of the proceedings would have been different had his trial counsel objected to the trial

court’s denial of the jury’s request for written instructions and the trial court’s verdict

form. As already noted, the issue of self-defense was clearly before the jury, and was

even emphasized by trial counsel in closing arguments. The jury was thoroughly

instructed on the issue, and had an audio recording of the instructions to consider during

deliberations. Consequently, we cannot say that there is a reasonable probability that, but

for trial counsel’s failure to object to the trial court’s denial of the jury’s request for

written instructions or to the verdict form used by the trial court, the result of the trial

would have been different. See Jones, supra, at ¶ 95-105 (rejecting a similar ineffective

assistance argument premised upon trial counsel’s failure to request a separate verdict

form on self-defense).

       {¶ 66} Accordingly, appellant’s fourth assignment of error is not well-taken.

                                   E.     Sentencing Issues

       {¶ 67} In his fifth and final assignment of error, appellant argues that his sentence

is contrary to the principles and purposes of misdemeanor sentencing and is not

supported by the record.

       {¶ 68} We review a misdemeanor sentence for an abuse of discretion. State v.

Johnson, 6th Dist. Lucas Nos. L-20-1164, L-20-1165, 2021-Ohio-1614, ¶ 22, citing State



       23.
v. Perz, 173 Ohio App.3d 99, 2007-Ohio-3962, 877 N.E.2d 702, ¶ 26 (6th Dist.). “When

imposing a sentence for a misdemeanor offense, a trial court must consider the purposes

and principles of misdemeanor sentencing as set forth in R.C. 2929.21, as well as the

sentencing factors set forth in R.C. 2929.22.” State v. Potter, 6th Dist. Fulton No. F-21-

002, 2021-Ohio-3502, ¶ 25. The overriding purposes of misdemeanor sentencing are to

protect the public from future crime by the offender and to punish the offender. R.C.

2929.21(A). To achieve those purposes, a trial court “shall consider the impact of the

offense upon the victim and the need for changing the offender’s behavior, rehabilitating

the offender, and making restitution to the victim of the offense, the public, or the victim

and the public.” Id. We presume that a sentencing judge who imposes a misdemeanor

sentence that is within the appropriate statutory range has followed R.C. 2929.21, absent

evidence to the contrary. State/Division of Wildlife v. Coll, 6th Dist. Sandusky No. S-16-

022, 2017-Ohio-7270, ¶ 23, citing Toledo v. Reasonover, 5 Ohio St.2d 22, 213 N.E.2d

179 (1965), paragraph one of the syllabus.

       {¶ 69} In this case, appellant was convicted of assault in violation of R.C.

2903.13, a misdemeanor of the first degree that is punishable by up to 180 days in jail.

R.C. 2929.24(A)(1). Thus, the trial court’s sentence of 180 days in jail, 150 days

suspended, is within the statutory range, and we presume that the sentence was proper.

Potter at ¶ 26, citing State v. Jones, 6th Dist. Lucas No. L-16-1014, 2017-Ohio-413, ¶ 14.

       {¶ 70} For his part, appellant does not present evidence to rebut this presumption,

and offers little more than the conclusory statement that his sentence is “harsh in nature”



       24.
considering the fact that he is a first-time offender and this case “equated to a shoving

match between two individuals.” Moreover, while not providing a specific citation to

R.C. 2929.21, the trial court recognized its obligation to consider the principles and

purposes of misdemeanor sentencing at the sentencing hearing, stating: “The Court is

required [by] the misdemeanor statute, obviously to consider a number of factors and

issues. And the Court takes all of this into consideration.”

       {¶ 71} Based upon the record before us, we conclude that the trial court did not

abuse its discretion in sentencing appellant to 180-days in jail, with 150 days suspended.

Accordingly, appellant’s fifth assignment of error is not well-taken.

                                    III.    Conclusion

       {¶ 72} In light of the foregoing, the judgment of the Ottawa County Municipal

Court is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R.

24.

                                                                         Judgment affirmed.




       25.
                                                                State v. Todd M. Coffman
                                                                      C.A. No. OT-21-011




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, J.                                      JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




       26.